DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on January 18, 2021, September 22, 2021, August 30, 2021, July 26, 2021, February 28, 2021 and February 11, 2022 have been considered by the Examiner.

Claim Objections
3.	Claim 15 is objected to because of the following informalities:  
	Claim 15 line 1, change “There” to --The--.  Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,644,465 (O’Reilly et al; hereinafter O’Reilly) in view of Soules (6,087,588).
Regarding claims 1-12, O’Reilly discloses an outlet cover comprising: a faceplate and a backplate; at least one arm having an electrical conductor extending from the backplate; a sensor for detecting at least one environmental condition; a light source attached to the outlet cover, wherein the light source further comprises at least one directional indicator; a control circuit having at least two operational modes and coupled to the light source; a switch coupled to the control circuit for shifting between the at least two operational modes, wherein the at least two operational modes are an emergency lighting mode and a nightlight mode and during the nightlight mode the emergency lighting mode may still be utilized; but lacks a controller having a wireless module capable of sending and receiving wireless signals.  Soules teaches an outlet cover (10) comprising a faceplate, a backplate; at least one arm (12,13) having an electrical conductor extending from the backplate; a controller having a wireless module (FM Tx; see figure 11) wherein the wireless module is capable of sending and receiving wireless signals (column 7 lines 31-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide to claims 1-12 of O’Reilly with a controller having a wireless module, wherein the wireless module is capable of sending and receiving wireless signals as taught by Soules to provide means to allow wireless communications between different outlet covers. 

s 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of U.S. Patent No. 10,644,465 (O’Reilly et al; hereinafter O’Reilly) in view of Soules (6,087,588).
Regarding claims 13-20, O’Reilly discloses an outlet cover comprising: at least one electrical conductor for receiving a voltage from an incoming voltage source; a voltage regulation circuit to regulate the voltage from the incoming voltage source and generate a regulated voltage; a battery for storing energy from the regulated voltage; a light source connected by a control circuit to the battery and the regulated voltage, wherein the light source further comprises at least one directional indicator; at least one sensor coupled to the control circuit for detecting environmental conditions; a switch connected to the control circuit for controlling a connection between the light source, the battery, and the regulated voltage; but lacks a controller having a wireless module to transmit and receive wireless signals.  Soules teaches an outlet cover (10) comprising a faceplate, a backplate; at least one arm (12,13) having an electrical conductor extending from the backplate and a wireless module (FM Tx; see figure 11) to transmit and received wireless signals (column 7 lines 31-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide to claims 13-20 of O’Reilly with a controller having a wireless module to transmit and receive wireless signals as taught by Soules to provide means to allow wireless communications between different outlet covers. 

Allowable Subject Matter
6.	Claim 21 is allowed.

Regarding claim 21, the prior art does not teach or fairly suggest in combination with the other claimed limitations an outlet cover comprising: a user operated switch coupled to the control circuit for shifting between the at least two operational modes, wherein the at least two operational modes are an emergency lighting mode providing current to the at least one light source from a battery and a nightlight mode providing current through the electrical conductor.
This limitation is found in claim 21, and is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
7.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

March 1, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848